
	
		III
		110th CONGRESS
		1st Session
		S. RES. 386
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony and legal
		  representation in State of Nebraska v. Pamir J. Safi.
	
	
		Whereas, in the case of State of Nebraska v. Pamir J.
			 Safi, No. CR05–87, pending in Nebraska District Court for Lancaster County in
			 Lincoln, Nebraska, testimony has been requested from Dorothy Anderson and
			 Blayne Garth Glissman, Jr., former employees in the office of Senator Chuck
			 Hagel;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the
			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the
			 Senate may direct its counsel to represent employees of the Senate with respect
			 to any subpoena, order, or request for testimony relating to their official
			 responsibilities;
		Whereas, by the privileges of the Senate of the United
			 States and rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate; and
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That Dorothy Anderson and Blayne
			 Garth Glissman, Jr. are authorized to testify in the case of State of Nebraska
			 v. Pamir J. Safi, except concerning matters for which a privilege should be
			 asserted.
		2.The
			 Senate Legal Counsel is authorized to represent Dorothy Anderson and Blayne
			 Garth Glissman, Jr. in connection with the testimony authorized in section one
			 of this resolution.
		
